FILED
                            NOT FOR PUBLICATION                               APR 29 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRELL C. ODEN,                                  No. 08-55484

              Petitioner - Appellant,             D.C. No. 2:06-cv-07512-AHS-
                                                  AGR
  v.

MIKE KNOWLES, Warden,                             MEMORANDUM *

              Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
               Alicemarie H. Stotler, Senior District Judge, Presiding

                        Argued and Submitted April 12, 2011
                               Pasadena, California

Before: BYBEE and M. SMITH, Circuit Judges, and DAWSON, District Judge.**

       Terrell C. Oden, a California state prisoner, appeals the district court’s denial

of his 28 U.S.C. § 2254 habeas corpus petition challenging his jury conviction of

first degree murder and conspiracy to commit murder. Oden contends he was


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kent J. Dawson, United States District Judge for the
District of Nevada, sitting by designation.
charged with a gun use enhancement, the penalty for which is ten years, but was

convicted of and sentenced for a gun discharge enhancement carrying a twenty-

five-years-to-life penalty for which he did not receive notice. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.1

      The Sixth Amendment guarantees a criminal defendant the right to be

informed of the nature and cause of the charges made against him so as to permit

adequate preparation of a defense. See In re Oliver, 333 U.S. 257, 273 (1948);

Cole v. Arkansas, 333 U.S. 196, 201 (1948). In this case, the amended

information’s recitation of the overt acts with respect to Count II as well as the jury

instructions from the first trial gave Oden sufficient notice of the greater “gun

discharge” enhancement pursuant to California Penal Code § 12022.53(d).

      Nothing in Cole, 333 U.S. 196, or De Jonge v. Oregon, 299 U.S. 353 (1937),

the Supreme Court cases relied upon by Oden, clearly limits the constitutionally-

required notice to the four corners of the charging document. The California Court

of Appeal’s decision, therefore, was not “contrary to” or “an unreasonable

application of” clearly established Federal law. See 28 U.S.C. § 2254(d)(1); see

also Carey v. Musladin, 549 U.S. 70, 77 (2006).

      AFFIRMED.



      1
        Because the parties are familiar with the facts and procedural history, we
do not restate them here except as necessary to explain our disposition.